        Case 1:19-cr-00065-SPW Document 97 Filed 06/11/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   CR 19-65-BLG-SPW

                         Plaintiff,
                                             ORDER SETTING BRIEFING
           vs.                               SCHEDULE REGARDING
                                             MOTION TO QUASH (DOC. 93)
 STEPHEN PHILLIP CASHER,

                         Defendant.



      Prospective trial witnesses Curtis Chrystal and Crag Sciara filed a motion to

quash or modify their trial subpoenas.       (Doc. 93.)   Defendant Stephen Casher

filed a response. (Doc. 95.) Trial is set to commence on June 22, 2020. The

Government must respond to the motion to quash. However, because the trial is

set to begin in less than two weeks, and because the witnesses will require time to

arrange travel if necessary, the Court will shorten the time allotted for a response.

Accordingly,




                                         1
       Case 1:19-cr-00065-SPW Document 97 Filed 06/11/20 Page 2 of 2



      IT IS HEREBY ORDERED that the Government must file its response on or

before June 15, 2020.

      DATED this 11th day of June, 2020.




                                    SUSAN P. WATTERS
                                    United States District Judge




                                      2
